
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1734
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Poe of Texas (for
			 himself, Ms. Berkley,
			 Ms. Ros-Lehtinen,
			 Mr. Weiner,
			 Mr. Burton of Indiana, and
			 Mr. Ackerman) submitted the following
			 resolution; which was referred to the 
			 Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming Congressional opposition to the
		  unilateral declaration of a Palestinian state, and for other
		  purposes.
	
	
		Whereas a true and lasting peace between Israel and the
			 Palestinians can only be achieved through direct negotiations between the
			 parties;
		Whereas the leadership of the Palestinian Authority (PA)
			 and the Palestine Liberation Organization (PLO) have repeatedly refused to
			 negotiate directly with the Government of Israel, demanding unprecedented
			 preconditions from Israel in exchange for their return to direct
			 negotiations;
		Whereas Palestinian leaders have repeatedly threatened to
			 unilaterally declare a Palestinian state and to seek recognition of a
			 Palestinian state by the United Nations and other international forums;
		Whereas Palestinian leaders are reportedly holding
			 high-level discussions on pursuing recognition of a Palestinian state by the
			 United Nations and other international forums;
		Whereas UN Special Coordinator for the Middle East Peace
			 Process Robert Serry on October 26, 2010, expressed his support for recognition
			 of a Palestinian state by the United Nations;
		Whereas, on March 11, 1999, the Senate adopted Senate
			 Concurrent Resolution 5, and on March 16, 1999, the House of Representatives
			 adopted House Concurrent Resolution 24, both of which resolved that any
			 attempt to establish Palestinian statehood outside the negotiating process will
			 invoke the strongest congressional opposition.;
		Whereas Secretary of State Hillary Rodham Clinton stated
			 on October 20, 2010, that There is no substitute for face-to-face
			 discussion and, ultimately, for an agreement that leads to a just and lasting
			 peace.;
		Whereas Secretary Clinton stated on November 10, 2010,
			 that Negotiations between the parties is the only means by which all the
			 outstanding claims arising out of the [Israeli-Palestinian] conflict can be
			 resolved. … So we do not support unilateral steps by either party that could
			 prejudge the outcome of such negotiations.;
		Whereas, on November 10, 2010, the Israeli Knesset adopted
			 a resolution reject[ing] entirely the threats of some Palestinian
			 leaders to declare unilateral Palestinian statehood … [affirming] that all
			 points of dispute must be debated only within the framework of direct
			 negotiations … [and] call[ing] on the Palestinian leadership to return to the
			 negotiating table.;
		Whereas Prime Minister Benjamin Netanyahu of Israel, in a
			 speech at Bar Ilan University in Israel on June 14, 2009, stated that
			 [A] fundamental prerequisite for ending the conflict is a public,
			 binding and unequivocal Palestinian recognition of Israel as the nation state
			 of the Jewish people. … Therefore, today we ask our friends in the
			 international community, led by the United States, for what is critical to the
			 security of Israel: Clear commitments that in a future peace agreement, the
			 territory controlled by the Palestinians will be demilitarized. … If we receive
			 this guarantee regarding demilitarization and Israel's security needs, and if
			 the Palestinians recognize Israel as the State of the Jewish people, then we
			 will be ready in a future peace agreement to reach a solution where a
			 demilitarized Palestinian state exists alongside the Jewish
			 state.;
		Whereas efforts to bypass negotiations and to unilaterally
			 declare a Palestinian state or to appeal to the United Nations or other
			 international forums for recognition of a Palestinian state would clearly and
			 fundamentally violate the underlying principles of the 1993 Oslo Accords and
			 the Middle East peace process, and represent another instance of the
			 Palestinian leadership's noncompliance with its commitments under existing
			 agreements; and
		Whereas United States opposition to any unilateral
			 Palestinian declaration of statehood or related measures should be reaffirmed
			 strongly and unequivocally: Now, therefore, be it
		
	
		by the House of Representatives that
			 Congress—
			(1)reaffirms its
			 strong opposition to any attempt to establish a Palestinian state outside the
			 negotiating process;
			(2)strongly and
			 unequivocally opposes any attempt to seek recognition of a Palestinian state by
			 the United Nations or other international forums;
			(3)calls upon the
			 Administration to continue its opposition to the unilateral declaration of a
			 Palestinian state;
			(4)calls upon the
			 Administration to affirm that the United States would deny any recognition,
			 legitimacy, or support of any kind to any unilaterally declared
			 Palestinian state and would urge other responsible nations to
			 follow suit, and to make clear that any such unilateral declaration would
			 constitute a grievous violation of the principles underlying the Oslo Accords
			 and the Middle East peace process;
			(5)calls upon the
			 Administration to affirm that the United States will oppose any attempt to seek
			 recognition of a Palestinian state by the United Nations or other international
			 forums and will veto any resolution to that end by the United Nations Security
			 Council;
			(6)calls upon the
			 President and the Secretary of State to lead a high-level diplomatic effort to
			 encourage the European Union and other responsible nations to strongly and
			 unequivocally oppose the unilateral declaration of a Palestinian state or any
			 attempt to seek recognition of a Palestinian state by the United Nations or
			 other international forums; and
			(7)supports the
			 resolution of the Israeli-Palestinian conflict and the achievement of a true
			 and lasting peace through direct negotiations between the parties.
			
